DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Patent #10445377. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent #10445377 cover every element of claims 1-20.
A claim in the instant application compared to a claim in the patent 
Instant Application
Patent 10445377
Claims 1, 4, 8, 11, 15, and 18
Claims 1, 7 and 13 
Claims 2, 9, and 16
Claims 2, 8, and 14
Claims 3, 10, and 17
Claims 3, 9, and 15
Claims 5, 12, and 19
Claims 4, 10, and 16
Claims 6, 13, and 20
Claims 5, 11, and 17
Claims 7 and 14
Claims 6 and 12


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7, 8, 9, 10, 12, 14, 15, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood; John et al. (“Underwood”) US 20170103050 A9 in view of AVRITCH; Peter S. et al. (“AVRITCH”) US 20130332819 A1.
Regarding claim 1, Underwood teaches a system, comprising: 
A database coupled to a network and storing as The Definer portion of system 6600 comprises principally edit store 6615 (including a local store 6625), data store 6620, and a database Fig. 66, elements 6620, 6625 and [0286 and 0287]); 
Accordingly, communications between these entities may be accomplished using standard Internet-type protocols, such as HyperText Transfer Protocol (HTTP) [0286]: 
a plurality of website feature data records, each associated with an industry and comprising at least one tag or metadata element defining a content, a layout or a style of a website as Site Definer is a design module that may include a plurality of predefined site definitions (or “templates"), also known as Industry Solutions, which are categorized by specific  
at least one processor running on a server computer coupled to the network, the processor executing instructions causing the server computer to ([0071 and 0072] and Fig. 1, elements 105-server, 125-clients, and 130-communicate connection): 

store the plurality of website feature data records in the database in association with the industry as Definer is a design module that may include a plurality of predefined site definitions (or “templates"), also known as Industry Solutions, which are categorized by specific business type, or Specific Industry Solution ("SIS"), which in turn are organized by industry, or General Industry Solutions.  pre-created industry content ("dynamic content") is provided to a user in one of over 200 industry groups. This content is then customized to each user based upon answers to various questions. The answers to these questions generate site-wide variables that ; 
receive a transmission encoding: 
a request to When a new user is created, a new template web site is created and linked to the newly created user ([0092, 0082, and 0083] and Fig. 3); and 
the industry to be associated with the website as a user selects a site definition for generating the initial content of a template web site by selecting an industry, corresponding to a GIS, and a specific business, corresponding to an SIS, respectively ([0092, 0098]); 
query the database for the plurality of website feature data records as Site Definer is a design module that may include a plurality of predefined site definitions (or “templates"), also known as Industry Solutions, which are categorized by specific business type, or Specific Industry Solution ("SIS"), which in turn are organized by industry, or General Industry Solutions ("GIS"). Content Definer also provides industry specific components and text descriptions to be included in a web site. It includes a feature for developing a specification request for developing a component to a development partner. This information about a business may also be collected from a database ([0092, 0079, and 0040]); 
 The Content Definer inserts pre-defined `Complex Components` directly into the Content areas of the page, including: Text with tables; Text with photo's; FAQ's; Price List; E-Mail form; and Hit Counter. "Insert a Layout" for inserting a new page layout in your page; "Insert a GIS Layout" for adding a template related to a specific industry, such as a calendar, staff list, or fortune ([0132, 0225, 0109 and 0029-page layout, 0132, 0136, 0214, 0228, 0232-0233, 0235] and Fig. 21); 

publish the website as With a collection of site templates for a wide range of industries and businesses, an end user at client terminal 125 may construct and publish a complete web site using the Web Definer ([0238]).
Underwood does not explicitly teach the steps of:
aggregate the plurality of website feature data records from a plurality of data entries of a plurality of website feature data associated with the industry; 
a request to automatically generate a website; 
identify, within the plurality of website feature data records, a most frequently occurring collection of common tags or metadata elements defining the content, the layout or the style of the website; and

AVRITCH; however, teaches the steps of:
aggregate the plurality of website feature data records from a plurality of data entries of a plurality of website feature data associated with the industry as The process begins at 101 whereby a variety of profile information is collected from customers regarding their business details and personal preferences. This information would typically include, but is not limited to, name, address, phone number, hours of operation, geographic areas served and business market segments. This information may also include images, photos and videos; possibly including such items as logos, storefront photos and introduction videos. A corresponding user interface (not shown) may include data entry forms to collect profile information. The user interface may also include templates, a menu and drag and drop capabilities for a user to enter some selections ([0044, 0045, and 0046-profile db]).
 store the plurality of website feature data records in the database in association with the industry as Data in the middle tier (122 through 124) is specific to a given business market or profession. Data at the bottom layer (125 through 128) is specific to a specialization of a given business market or profession ([0056 and 0057] and Fig. 2).
A service provider provides a user interface for clients to input commands to generate a website ([0042 and 0057-auto generate website]); and 
the industry to be associated with the website as The process begins at 101 whereby a variety of profile information is collected from customers regarding their business details and personal preferences [0044];
query the database for the plurality of website feature data records as In the more-usual circumstance whereby the customer has not provided specific content for a placeholder, at step 153 the system attempts to locate the best piece of content is has in its database 106 which would be appropriate for the current placeholder [0055];
The content selection process at step 153 begins searching the database at the lowest tier (125 through 128) hoping to find content which very closely targets the business specialty of the current website. In a given business market, for example, dentistry, specialization or submarkets might include braces, dentures and tooth whitening ([0058 and 0084]);
identify, within the plurality of website feature data records, a most frequently occurring collection of common tags or metadata elements defining the content, the layout or the style of the website as As can be seen in FIGS. 7B, 7C, and 7D, the invisible content in items 221, 222, and 223 may include 
automatically generate the website according to the most frequently occurring collection of common tags or metadata elements as The purpose for having data divided amongst multiple tiers is that the overall quality of automatically-generated websites is greatly increased by using content which is as specific as possible to the business specialty or discipline being promoted by the subject ([0057 and 0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because AVRITCH’s teaching would have allowed Underwood’s to significantly improve efficiency and cutting overall processing time by collecting and storing features data from users of similar industry and profession for automation of website generation.

Regarding claims 2, 9, and 16, Underwood further teaches wherein the plurality of data entries are received via: 
a data entry software generating a user interface displaying a plurality of questions about an industry and receiving a plurality of responses from a crowd worker as Content Definer provides content for a vertical market solution created using Site Definer. It includes site navigations most suited for specific industries. Content Definer ; or 
a data extraction software comprising an Internet crawling software configured, for at least one crawled website to: identify an industry for the at least one crawled website; extract the plurality of website feature data from the at least one crawled website; and aggregate the plurality of website feature data defining each of a plurality of extracted website feature data.

Regarding claims 3, 10, and 17, Underwood further teaches wherein each of the plurality of website feature data records comprises: 
an industry data field identifying the industry as As shown in FIG. 8, a list of all site templates 805 stored under an industry category is displayed after the industry category is selected from Industry Type drop-down list 705 and Display button 615 is clicked. Each listed site template includes a Business type site template name and an industry type. For example, "Acts," is the site template name and "Arts and Entertainment" is the industry type for site template 810 [0094]; 
a classification data field defining a website feature as a content, a layout or a style website feature as Framework Definer" link 520 directs client terminal 125 to a Framework Definer page. For a first time user, a tutorial pop up provides a `wizard` style introduction. Project Manager adds a created framework to the Framework 
the at least one tag or metadata element data field defining the website feature as The Ordered Tree Class is a storage structure of metadata consists of an ordered list of Components 6725, encapsulating the container relationships amongst various elements (tags) of the page ([0300 and 0127]); and 
an affinity data field correlating the at least one tag or metadata element with at least one additional tag or metadata element as Process 6900 provides for constructing referrals, or links, to other web sites that may be related or relevant to a web site published using Definer. For example, a web site for a building contractor designed and published using Definer may include links to sites for: hardware companies, excavators, architects, etc.([0308 and 0079]).

Regarding claims 5, 12, and 19, Underwood further teaches the content comprises a plurality of text or at least one image as An "Enter Text" text entry box 4440 is provided for entering text that is to be applied to the selected image ([0151]); 
the layout defines the relative position of the content on the website as a framework provider (Framework Definer) which provides various layout variations for a web site. Image Definer provides an ; 
the content is defined within at least one widget data record defining a relative position of the content on the website as Content Definer also provides industry specific components and text descriptions to be included in a web site. The design tools presented on Design page 4800 described thus far enable the user to change individual design aspects, such as color scheme and layout, of the template web site as displayed in the template web site area 4805 ([0079, 0253, and 0252]); and 
the style defines a theme, at least one color, at least one background, at least one font, at least one visual effect or at least one animation for the website as A user may apply customize text characteristics to an image, as described above, which include: font specifications; pull down list of `Font Type`; color selection for `Text Color`; `Red, Green, Blue` entry boxes to fine tune color. The Image Definer is provided with an image brief request by the Project Manager, which includes a requested theme and the quantity of images needed for the web site ([0158 and 0137]).

Regarding claims 7 and 14, Underwood further teaches a plurality of user profile data records stored in the database in association with a user identification identifying The population of content in a UCM web site may be based on a web site owner's business, interests indicated by an individual user, or suggested by the UCM based on the user's profile. Data store 6620 is a repository for content information, and the relational database is used to store information on users, sponsors, accounting information, etc,([0051, 0287]) wherein the at least one user preference comprises: 
a complex or simple layout of the website as The Content Definer inserts pre-defined `Complex Components` directly into the Content areas of the page ([0225, 0109, and 0029]); 
at least one similar websites hosted by the user; and 
at least one competitor website.

Regarding claim 8, Underwood teaches a system, comprising at least one processor running on a server computer coupled to a network, the processor executing instructions causing the server computer to: 
Site Definer is a design module that may include a plurality of predefined site definitions (or “templates"), also known as Industry Solutions, which are categorized by specific business type, or Specific Industry Solution ("SIS"), which in turn are  
 store the plurality of website feature data records in a database in association with the industry as Definer is a design module that may include a plurality of predefined site definitions (or “templates"), also known as Industry Solutions, which are categorized by specific business type, or Specific Industry Solution ("SIS"), which in turn are organized by industry, or General Industry Solutions.  pre-created industry content ("dynamic content") is provided to a user in one of over 200 industry groups. This content is then customized to each user based upon answers to various questions. The answers to these questions generate site-wide variables that set the look and feel of the site ("GIS") ([0092, 0040, and 0079]); 
receive a transmission encoding: 
a request to When a new user is created, a new template web site is created and linked to the newly created user ([0092, 0082, and 0083] and Fig. 3); and 
a user selects a site definition for generating the initial content of a template web site by selecting an industry, corresponding to a GIS, and a specific business, corresponding to an SIS, respectively ([0092, 0098]);
query the database for the plurality of website feature data records as Site Definer is a design module that may include a plurality of predefined site definitions (or “templates"), also known as Industry Solutions, which are categorized by specific business type, or Specific Industry Solution ("SIS"), which in turn are organized by industry, or General Industry Solutions ("GIS"). Content Definer also provides industry specific components and text descriptions to be included in a web site. It includes a feature for developing a specification request for developing a component to a development partner. This information about a business may also be collected from a database ([0092, 0079, and 0040]); 
identify within the plurality of website feature data records,  The Content Definer inserts pre-defined `Complex Components` directly into the Content areas of the page, including: Text with tables; Text with photo's; FAQ's; Price List; E-Mail form; and Hit Counter. "Insert a Layout" for inserting a new page layout in your page; "Insert a GIS (i.e., ;  and 

publish the website as With a collection of site templates for a wide range of industries and businesses, an end user at client terminal 125 may construct and publish a complete web site using the Web Definer ([0238]).
Underwood does not explicitly teach the steps of:
aggregate a plurality of website feature data records, …, from a plurality of data entries of a plurality of website feature data associated with an industry;
a request to automatically generate a website;
 identify within the plurality of website feature data records, a most frequently occurring collection of common data fields defining the content, the layout or the style of the website; and 
automatically generate the website according to the most frequently occurring collection of common data fields.
AVRITCH; however, teaches the steps of:
aggregate the plurality of website feature data records… from a plurality of data entries of a plurality of website feature data associated with an industry as The process begins at 101 whereby a variety of profile information 
store the plurality of website feature data records in the database in association with the industry as Data in the middle tier (122 through 124) is specific to a given business market or profession. Data at the bottom layer (125 through 128) is specific to a specialization of a given business market or profession ([0056 and 0057] and Fig. 2);
a request to automatically generate a website as A service provider provides a user interface for clients to input commands to generate a website [0042 and 0057-auto generate website]; and 
the industry to be associated with the website as The process begins at 101 whereby a variety of profile information is collected from customers regarding their business details and personal preferences [0044];
In the more-usual circumstance whereby the customer has not provided specific content for a placeholder, at step 153 the system attempts to locate the best piece of content is has in its database 106 which would be appropriate for the current placeholder [0055];
The content selection process at step 153 begins searching the database at the lowest tier (125 through 128) hoping to find content which very closely targets the business specialty of the current website. In a given business market, for example, dentistry, specialization or submarkets might include braces, dentures and tooth whitening ([0058 and 0084]);
identify, within the plurality of website feature data records, a most frequently occurring collection of common data fields defining the content, the layout or the style of the website as As can be seen in FIGS. 7B, 7C, and 7D, the invisible content in items 221, 222, and 223 may include information common to more than one website. In these examples, items 221, 222, and 223 contain as common content the geographic area (Washington, D.C.) and the same specialization (Cosmetic Dentist) ([0079, 0078-name,phone, 0077, and 0058] and Fig. 6);
automatically generate the website according to the most frequently occurring collection of common data fields as The purpose for having data divided amongst multiple tiers is that the overall quality of automatically-generated websites is greatly increased by using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because AVRITCH’s teaching would have allowed Underwood’s to significantly improve efficiency and cutting overall processing time by collecting and storing features data from users of similar industry and profession for automation of website generation.

Regarding claim 15, the claim recites similar limitations as claim 8 and as such is rejected under the same rationale as stated in claim 8.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood; John et al. (“Underwood”) US 20170103050 A9 in view of AVRITCH; Peter S. et al. (“AVRITCH”) US 20130332819 A1 as applied to claims 1, 8, and 15 above, and further in view of Hollis; Richard B. et al.(“ Hollis”) US 20140006930 A1.
Regarding claims 6, 13, and 20, Underwood further teaches wherein the plurality of website feature data records are reviewed by at least one crowd worker to confirm human readability of at least one website feature data as After all the desired edits and modifications have been made, the user may choose to preview the template web site without the design interfaces according to the invention. By clicking "Preview" button 6125 in Web Definer control bar 6100, the template web  
Underwood and AVRITCH do not explicitly teach at least one affinity or relationship of the at least one website feature data.
Hollis; however, teaches at least one affinity or relationship of the at least one website feature data as If the subscriber's organization or parent account approves the content, then the content may be published and/or syndicated [0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hollis’ teaching would have allowed Underwood- AVRITCH’s to help affiliate companies adhere to the established policies by requiring that all content published to the internet be pre-approve or compliant with the organization's standards and/or advertising campaign and/or brand message.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE WONG/Primary Examiner, Art Unit 2164